                    Case 20-50463            Doc 1       Filed 12/11/20 Entered 12/11/20 16:55:23                              Desc Main
                                                           Document     Page 1 of 57

Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF NORTH CAROLINA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Custom Design Group, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FDBA Active Energy Custom Brands and Outlet, LLC
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  391 10th Avenue Dr. NE
                                  Hickory, NC 28602
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Catawba                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 20-50463                Doc 1       Filed 12/11/20 Entered 12/11/20 16:55:23                                   Desc Main
                                                               Document     Page 2 of 57
Debtor    Custom Design Group, LLC                                                                     Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 20-50463            Doc 1        Filed 12/11/20 Entered 12/11/20 16:55:23                                 Desc Main
                                                            Document     Page 3 of 57
Debtor   Custom Design Group, LLC                                                                  Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 20-50463            Doc 1       Filed 12/11/20 Entered 12/11/20 16:55:23                                Desc Main
                                                           Document     Page 4 of 57
Debtor    Custom Design Group, LLC                                                                 Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 11, 2020
                                                  MM / DD / YYYY


                             X   /s/ Richard L. Stober                                                    Richard L. Stober
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Executive Officer




18. Signature of attorney    X   /s/ Richard S. Wright                                                     Date December 11, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Richard S. Wright 24622
                                 Printed name

                                 Moon Wright & Houston, PLLC
                                 Firm name

                                 121 West Trade Street
                                 Suite 1950
                                 Charlotte, NC 28202
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     704-944-6560                  Email address      rwright@mwhattorneys.com

                                 24622 NC
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 20-50463   Doc 1   Filed 12/11/20 Entered 12/11/20 16:55:23   Desc Main
                          Document     Page 5 of 57
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                       Desc Main
                                                                   Document     Page 6 of 57




 Fill in this information to identify the case:

 Debtor name         Custom Design Group, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 11, 2020                       X /s/ Richard L. Stober
                                                                       Signature of individual signing on behalf of debtor

                                                                       Richard L. Stober
                                                                       Printed name

                                                                       Chief Executive Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                      Case 20-50463                    Doc 1         Filed 12/11/20 Entered 12/11/20 16:55:23                                      Desc Main
                                                                       Document     Page 7 of 57

 Fill in this information to identify the case:
 Debtor name Custom Design Group, LLC
 United States Bankruptcy Court for the: WESTERN DISTRICT OF NORTH                                                                                    Check if this is an
                                                CAROLINA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 American Express                                                                       Disputed                                                                          $71,134.72
 Gold
 P.O. Box 1270
 Newark, NJ
 07101-1270
 American Express                                                                       Disputed                                                                          $72,788.01
 Plum
 P.O. Box 1270
 Newark, NJ
 07101-1270
 Asia Socks, Inc.                                                                                                                                                         $13,000.00
 2386 Hu Qing Ping
 Road
 Shanghai 201702,
 China
 Badger Sportswear                                                                                                                                                        $19,767.23
 d/b/a Founder Sport
 Group
 Statesville, NC
 28625-2758
 Blue Vine/Celtic                                                                       Contingent                                                                        $68,495.58
 401 Warren Street                                                                      Unliquidated
 Suite 300                                                                              Disputed
 Redwood City, CA
 94063
 Carolina Made, Inc.                                                                                                                                                      $16,285.85
 400 Indian Trail
 Road North
 Indian Trail, NC
 28079
 CDG-Paw, LLC                                                                           Unliquidated                                                                    $103,260.28
 1030 Edwards Street                                                                    Disputed
 Rock Hill, SC 29732                                                                    Subject to
                                                                                        Setoff




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 20-50463                    Doc 1         Filed 12/11/20 Entered 12/11/20 16:55:23                                      Desc Main
                                                                       Document     Page 8 of 57


 Debtor    Custom Design Group, LLC                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Champro Sports                                                                                                                                                             $7,626.59
 P.O. Box 5998
 Dept. 8049
 Carol Stream, IL
 60197-5998
 Innovative Ink                                                                                                                                                           $39,246.91
 P.O. Box 68
 Rutherford College,
 NC 28671
 ISM Global                                                                                                                                                               $57,575.51
 75108 Gerald Ford
 Drive
 Suite 3
 Palm Desert, CA
 92211
 Peoples Bank                                                                           Unliquidated                                                                    $478,232.27
 P.O. Box 467                                                                           Disputed
 Newton, NC 28658
 Peoples Bank                                                   Accounts                Unliquidated                $250,901.68               $192,226.31               $116,151.70
 P.O. Box 467                                                                           Disputed
 Newton, NC 28658
 Peoples Bank                                                   PPP loan                Contingent                                                                      $102,500.00
 P.O. Box 246                                                                           Unliquidated
 Newton, NC 28658
 Rawlings Sporting                                                                                                                                                          $7,909.58
 Goods
 P.O. Box 910212
 Dallas, TX
 75391-0212
 SanMar                                                                                                                                                                   $57,827.98
 P.O. Box 643693
 Cincinnati, OH
 45264
 The Game/MV Sport                                                                                                                                                        $10,783.15
 88 Spence Street
 P.O. Box 9171
 Bay Shore, NY
 11706
 U.S. Fitness                                                                                                                                                             $48,378.52
 Products, Inc.
 3050 Wake Forest
 Road
 Raleigh, NC
 27609-7844
 Under Armour                                                                                                                                                             $57,610.15
 P.O. Box 791022
 Baltimore, MD
 21279-1022




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 20-50463                    Doc 1         Filed 12/11/20 Entered 12/11/20 16:55:23                                      Desc Main
                                                                       Document     Page 9 of 57


 Debtor    Custom Design Group, LLC                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Wells Fargo Capital                                                                    Contingent                                                                        $21,816.35
 Finance                                                                                Unliquidated
 14241 Dallas                                                                           Disputed
 Parkway
 Suite 900
 Dallas, TX
 75254-2936
 Wilson Sporting                                                                                                                                                          $22,843.50
 Goods
 130 East Randolph
 Street
 Suite 600
 Chicago, IL 60601




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                   Case 20-50463                            Doc 1               Filed 12/11/20 Entered 12/11/20 16:55:23                                                           Desc Main
                                                                                 Document     Page 10 of 57
 Fill in this information to identify the case:

 Debtor name            Custom Design Group, LLC

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           717,349.90

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           717,349.90


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           458,373.01


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,326,929.49


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,785,302.50




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                  Case 20-50463                   Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                       Desc Main
                                                                  Document     Page 11 of 57
 Fill in this information to identify the case:

 Debtor name         Custom Design Group, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                      $0.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Peoples Bank                                                                            3296                                    $24,016.50




           3.2.     First Citizens Bank                                                                     4113                                  $134,855.65




           3.3.     SunTrust Bank                                                                           7525                                    $41,287.52



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $200,159.67
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                              Desc Main
                                                                  Document     Page 12 of 57
 Debtor         Custom Design Group, LLC                                                              Case number (If known)
                Name

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            473,905.27      -                            165,321.35 = ....                    $308,583.92
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                   $308,583.92
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last              Net book value of          Valuation method used     Current value of
                                                      physical inventory            debtor's interest          for current value         debtor's interest
                                                                                    (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Finished goods
           inventory                                                                                $0.00                                         $192,226.31



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                   $192,226.31
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                    Desc Main
                                                                  Document     Page 13 of 57
 Debtor         Custom Design Group, LLC                                                      Case number (If known)
                Name


        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used     Current value of
                                                                              debtor's interest      for current value         debtor's interest
                                                                              (Where available)

 39.       Office furniture
           2 desks $20; table $20; filing cabinet $10; 2
           office chairs $20; cubby $20; storage drawer
           $10; clothes rack $10; tv $50; desk $50; desk
           $50; cubby $20; cubby $20; vinyl cutter $200;
           inventory racking $750; table $50; refrigerator
           $100; microwave $15; dishwasher $100;
           table/chairs $15; shelf rack $10; cabinet $10; 2
           desks $100; whiteboard $5; shelf $5; chair $5;
           2 desks $200; whiteboard $5; storage drawers
           $10; 2 chairs $20; cubby $20; 2 desks $100;
           cubby $20; whiteboard $10; office chair $10;
           storage drawer $10; 7 display racks $1,800; 2
           manakins $100; hat rack $100; desk $100; 2
           office chairs $50; storage drawer $10; 2
           whiteboards $10; desk $50; chair $20; storage
           shelf $10; table $10; storage drawer $10;
           cubby $10; 3 office chairs $30; desk $100;
           cubby $20; chest $20; storage drawers $20;
           whiteboard $10                                                                   $0.00    Comparable sale                       $4,550.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           15 desktop computers $1,200; 9 laptop
           computers $850; 11 telephones $145; 4
           printers $100                                                                    $0.00    Comparable sale                       $2,295.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                               $6,845.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                    Desc Main
                                                                  Document     Page 14 of 57
 Debtor         Custom Design Group, LLC                                                      Case number (If known)
                Name

46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           10 desks $410; 17 tables $130; 12 head
           embroidery machine $1500; 1 head embroidery
           machine $500; 26 racks $180; shelf $10; 3
           rolling carts $20; yarn $500; 2 shredders $20;
           electrical cords $5; DTG machine $1,000;
           printing screens $200; printer $500; head
           screen printing machine $300; flash drier $300;
           2 single head flash driers $100; 2 filing
           cabinets $50; 2 office chairs $20; cubby $10; 3
           storage drawers $15; store racks $2,500; metal
           bin $500; heat presses $500; 3 rolling tables
           $20; 4 shelves $10; 2 filing cabinets $20;
           storage drawer $10; 12 chairs $70; tv $100;
           whiteboard $10; spray booth $25                                                  $0.00    Comparable sale                        $9,535.00




 51.       Total of Part 8.                                                                                                             $9,535.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used     Current value of
           property                                       extent of           debtor's interest      for current value         debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                      Desc Main
                                                                  Document     Page 15 of 57
 Debtor         Custom Design Group, LLC                                                      Case number (If known)
                Name

            available.
            55.1.
                     N/A                                                                    $0.00                                                  $0.00




 56.        Total of Part 9.                                                                                                                    $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used     Current value of
                                                                              debtor's interest        for current value         debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            Website                                                                    Unknown                                               Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                   $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23             Desc Main
                                                                  Document     Page 16 of 57
 Debtor         Custom Design Group, LLC                                                     Case number (If known)
                Name


        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                  Case 20-50463                       Doc 1           Filed 12/11/20 Entered 12/11/20 16:55:23                                         Desc Main
                                                                       Document     Page 17 of 57
 Debtor          Custom Design Group, LLC                                                                            Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $200,159.67

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $308,583.92

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $192,226.31

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $6,845.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $9,535.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $717,349.90           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $717,349.90




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                               Desc Main
                                                                  Document     Page 18 of 57
 Fill in this information to identify the case:

 Debtor name         Custom Design Group, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Brother International
 2.1                                                                                                                           Unknown                     $500.00
       Corporation                                    Describe debtor's property that is subject to a lien
       Creditor's Name                                GT-361 printer
       200 Crossing Boulevard
       Bridgewater, NJ 08807
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




       First Corporate Solutions,
 2.2                                                                                                                           Unknown                  Unknown
       Inc.                                           Describe debtor's property that is subject to a lien
       Creditor's Name

       914 S. Street
       Sacramento, CA 95811
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                               Desc Main
                                                                  Document     Page 19 of 57
 Debtor       Custom Design Group, LLC                                                                Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.3   Peoples Bank                                   Describe debtor's property that is subject to a lien                      $57,471.33    $717,349.90
       Creditor's Name                                Inventory, chattel paper, accounts, equipment
       P.O. Box 467
       Newton, NC 28658
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7005
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.4   Peoples Bank                                   Describe debtor's property that is subject to a lien                     $250,901.68    $192,226.31
       Creditor's Name                                Accounts
       P.O. Box 467
       Newton, NC 28658
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9641
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
                                                         Disputed
       priority.



       U.S. Small Business
 2.5                                                                                                                           $150,000.00    $717,349.90
       Administration                                 Describe debtor's property that is subject to a lien
       Creditor's Name                                All assets
       2 North Street
       Suite 320
       Birmingham, AL 35203
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                               Desc Main
                                                                  Document     Page 20 of 57
 Debtor       Custom Design Group, LLC                                                                Case number (if known)
              Name

       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.               $458,373.01

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Peoples Bank
        P.O. Box 246                                                                                            Line   2.4
        Newton, NC 28658




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                                          Desc Main
                                                                  Document     Page 21 of 57
 Fill in this information to identify the case:

 Debtor name         Custom Design Group, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $4,905.13
           All Star Sporting Goods                                              Contingent
           17 Leominster Road                                                   Unliquidated
           Shirley, MA 01464                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $71,134.72
           American Express Gold                                                Contingent
           P.O. Box 1270                                                        Unliquidated
           Newark, NJ 07101-1270
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      5002
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $7,077.16
           American Express Platinum                                            Contingent
           P.O. Box 1270                                                        Unliquidated
           Newark, NJ 07101-1270
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      4005
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $72,788.01
           American Express Plum                                                Contingent
           P.O. Box 1270                                                        Unliquidated
           Newark, NJ 07101-1270
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      4008
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                       page 1 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         45019                                              Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                                          Desc Main
                                                                  Document     Page 22 of 57
 Debtor       Custom Design Group, LLC                                                                Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $13,000.00
          Asia Socks, Inc.                                                      Contingent
          2386 Hu Qing Ping Road                                                Unliquidated
          Shanghai 201702, China                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $19,767.23
          Badger Sportswear                                                     Contingent
          d/b/a Founder Sport Group                                             Unliquidated
          Statesville, NC 28625-2758                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,132.00
          Bison, Inc.                                                           Contingent
          603 I Street                                                          Unliquidated
          Lincoln, NE 68508                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $68,495.58
          Blue Vine/Celtic                                                      Contingent
          401 Warren Street
                                                                                Unliquidated
          Suite 300
          Redwood City, CA 94063                                                Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,000.00
          BNA CPAs & Advisors                                                   Contingent
          596 Herrons Ferry Road                                                Unliquidated
          Rock Hill, SC 29730                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $16,285.85
          Carolina Made, Inc.                                                   Contingent
          400 Indian Trail Road North                                           Unliquidated
          Indian Trail, NC 28079                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Catawba County Tax Collector                                          Contingent
          25 Government Drive                                                   Unliquidated
          P.O. Box 368                                                          Disputed
          Newton, NC 28658
                                                                             Basis for the claim:    Notice Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                                          Desc Main
                                                                  Document     Page 23 of 57
 Debtor       Custom Design Group, LLC                                                                Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $103,260.28
          CDG-Paw, LLC                                                          Contingent
          1030 Edwards Street                                                   Unliquidated
          Rock Hill, SC 29732
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,521.60
          Central Heating and Air Conditioning                                  Contingent
          of Hickory                                                            Unliquidated
          431 15th St. S.W.                                                     Disputed
          Hickory, NC 28602
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $7,626.59
          Champro Sports                                                        Contingent
          P.O. Box 5998                                                         Unliquidated
          Dept. 8049                                                            Disputed
          Carol Stream, IL 60197-5998
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $285.07
          Charlotte T-Shirt Authority                                           Contingent
          9535 Monroe Road, # 140                                               Unliquidated
          Charlotte, NC 28270                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          City of Hickory                                                       Contingent
          76 North Center Street                                                Unliquidated
          Hickory, NC 28601                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    For Notice Purposes Only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          City of Hickory                                                       Contingent
          P.O. Box 580069                                                       Unliquidated
          Charlotte, NC 28258-0069                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $512.25
          Duke Energy                                                           Contingent
          P.O. Box 70516                                                        Unliquidated
          Charlotte, NC 28272-0516                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 3 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                                          Desc Main
                                                                  Document     Page 24 of 57
 Debtor       Custom Design Group, LLC                                                                Case number (if known)
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,373.68
          EXO Communications                                                    Contingent
          335 1st Avenue S.E.                                                   Unliquidated
          Hickory, NC 28602                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,317.86
          Federal Express                                                       Contingent
          P.O. Box 371461                                                       Unliquidated
          Pittsburgh, PA 15250-7461                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $323.14
          Fisher Athletic Equipment, Inc.                                       Contingent
          2060 Cauble Road                                                      Unliquidated
          Salisbury, NC 28144                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $501.00
          Fuji Film                                                             Contingent
          921 Highway 246 South                                                 Unliquidated
          Greenwood, SC 29649                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $39,246.91
          Innovative Ink                                                        Contingent
          P.O. Box 68                                                           Unliquidated
          Rutherford College, NC 28671                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $57,575.51
          ISM Global                                                            Contingent
          75108 Gerald Ford Drive                                               Unliquidated
          Suite 3                                                               Disputed
          Palm Desert, CA 92211
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,835.50
          Marucci Sports                                                        Contingent
          5818 McCann Drive                                                     Unliquidated
          Baton Rouge, LA 70809                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 4 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                                          Desc Main
                                                                  Document     Page 25 of 57
 Debtor       Custom Design Group, LLC                                                                Case number (if known)
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          McJab, LLC                                                            Contingent
          P.O. Box 39                                                           Unliquidated
          Indian Rocks Beach, FL 33785                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,103.61
          North Carolina eProcurement
          NC Department of Administration                                       Contingent
          Division of Purchase & Contract                                       Unliquidated
          1305 Mail Service Center                                              Disputed
          Raleigh, NC 27699-1305
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $102,500.00
          Peoples Bank                                                          Contingent
          P.O. Box 246
                                                                                Unliquidated
          Newton, NC 28658
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    PPP loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $478,232.27
          Peoples Bank                                                          Contingent
          P.O. Box 467                                                          Unliquidated
          Newton, NC 28658
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7180
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $661.26
          Quill Corporation                                                     Contingent
          100 Schelter Road                                                     Unliquidated
          Lincolnshire, IL 60069-3621                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $7,909.58
          Rawlings Sporting Goods                                               Contingent
          P.O. Box 910212                                                       Unliquidated
          Dallas, TX 75391-0212                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $94.00
          Rayco Safety, Inc.                                                    Contingent
          375 West Maple Street                                                 Unliquidated
          Yadkinville, NC 27055                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 5 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                                          Desc Main
                                                                  Document     Page 26 of 57
 Debtor       Custom Design Group, LLC                                                                Case number (if known)
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $758.50
          Robbins Sign Supply                                                   Contingent
          2685 Wilkesboro Boulevard                                             Unliquidated
          Lenoir, NC 28645                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $57,827.98
          SanMar                                                                Contingent
          P.O. Box 643693                                                       Unliquidated
          Cincinnati, OH 45264                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,201.33
          Schutt                                                                Contingent
          710 S. Industrial Drive                                               Unliquidated
          Litchfield, IL 62056                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $697.26
          Sharp Electronics Corporation                                         Contingent
          d/b/a Sharp Business Systems                                          Unliquidated
          100 Paragon Drive
                                                                                Disputed
          Montvale, NJ 07645
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $700.00
          Sigmon Clark Mackie Hanvey & Ferrell, PA                              Contingent
          250 2nd Avenue SW                                                     Unliquidated
          Hickory, NC 28602                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $856.68
          Spectrum/Charter Communications                                       Contingent
          P.O. Box 94188                                                        Unliquidated
          Palatine, IL 60094-4188                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,109.08
          Texsource                                                             Contingent
          714 Cleveland Avenue                                                  Unliquidated
          Kings Mountain, NC 28086                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 6 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                                          Desc Main
                                                                  Document     Page 27 of 57
 Debtor       Custom Design Group, LLC                                                                Case number (if known)
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,819.99
          The CIT Group                                                         Contingent
          11 West 42nd Street                                                   Unliquidated
          New York, NY 10036
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $10,783.15
          The Game/MV Sport                                                     Contingent
          88 Spence Street                                                      Unliquidated
          P.O. Box 9171                                                         Disputed
          Bay Shore, NY 11706
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $394.80
          Twin City Knitting Co., Inc.                                          Contingent
          P.O. Box 829886                                                       Unliquidated
          Philadelphia, PA 19182                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $48,378.52
          U.S. Fitness Products, Inc.                                           Contingent
          3050 Wake Forest Road                                                 Unliquidated
          Raleigh, NC 27609-7844                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $915.11
          Uline                                                                 Contingent
          12575 Uline Drive                                                     Unliquidated
          Pleasant Prairie, WI 53158                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $57,610.15
          Under Armour                                                          Contingent
          P.O. Box 791022                                                       Unliquidated
          Baltimore, MD 21279-1022                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,397.74
          UPS                                                                   Contingent
          P.O. Box 1067                                                         Unliquidated
          Scranton, PA 18577                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 7 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                                          Desc Main
                                                                  Document     Page 28 of 57
 Debtor       Custom Design Group, LLC                                                                Case number (if known)
              Name

 3.47      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $4.83
           UPS Supply Chain Solutions                                           Contingent
           5400 W.T. Harris Boulevard                                           Unliquidated
           Charlotte, NC 28269                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.48      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $348.73
           Verizon                                                              Contingent
           P.O. Box 660108                                                      Unliquidated
           Dallas, TX 75266-0108                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.49      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $21,816.35
           Wells Fargo Capital Finance                                          Contingent
           14241 Dallas Parkway
                                                                                Unliquidated
           Suite 900
           Dallas, TX 75254-2936                                                Disputed

           Date(s) debt was incurred                                         Basis for the claim:
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes

 3.50      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $22,843.50
           Wilson Sporting Goods                                                Contingent
           130 East Randolph Street                                             Unliquidated
           Suite 600                                                            Disputed
           Chicago, IL 60601
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any
 4.1       City of Hickory
           76 North Center Street                                                                     Line     3.17
           Hickory, NC 28601
                                                                                                             Not listed. Explain

 4.2       ISM Global
           1420 NW Gilman Boulevard                                                                   Line     3.24
           Suite 2722
                                                                                                             Not listed. Explain
           Issaquah, WA 98027

 4.3       Peoples Bank
           P.O. Box 246                                                                               Line     3.29
           Newton, NC 28658
                                                                                                             Not listed. Explain

 4.4       The CIT Group
           c/o CT Corporation System, Reg. Agent                                                      Line     3.40
           160 Mine Lake Court
                                                                                                             Not listed. Explain
           Suite 200
           Raleigh, NC 27615


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                                  Desc Main
                                                                  Document     Page 29 of 57
 Debtor       Custom Design Group, LLC                                                           Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.5       TIAA Bank
           PO Box 2167                                                                           Line     3.36
           Jacksonville, FL 32232
                                                                                                        Not listed. Explain

 4.6       TIAA Bank
           P.O. Box 1284                                                                         Line     3.36
           Charlotte, NC 28201-1284
                                                                                                        Not listed. Explain

 4.7       U.S. Fitness Products, Inc.
           2221 Mountain High Drive                                                              Line     3.43
           Wake Forest, NC 27587-4704
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +     $                  1,326,929.49

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    1,326,929.49




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                      Desc Main
                                                                  Document     Page 30 of 57
 Fill in this information to identify the case:

 Debtor name         Custom Design Group, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Supply agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Sept. 14, 2022
                                                                                      Hickory High School
             List the contract number of any                                          1234 3rd Street NE
                   government contract                                                Hickory, NC 28601


 2.2.        State what the contract or                   Advertising agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            High Point University Athletics
                                                                                      Attn: Kim Grissett
             List the contract number of any                                          One University Parkway
                   government contract                                                High Point, NC 27268


 2.3.        State what the contract or                   Workers compensation
             lease is for and the nature of               insurance
             the debtor's interest

                  State the term remaining                                            Indemnity Insurance Co. of North America
                                                                                      c/o USI Insurance Services, LLC
             List the contract number of any                                          2601 South Bayshore Drive
                   government contract                                                Coconut Grove, FL 33133


 2.4.        State what the contract or                   Supply agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Dec. 1, 2025
                                                                                      Lenoir-Rhyne University
             List the contract number of any                                          625 7th Avenue NE
                   government contract                                                Hickory, NC 28601




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                  Desc Main
                                                                  Document     Page 31 of 57
 Debtor 1 Custom Design Group, LLC                                                             Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.5.        State what the contract or                   Real estate property
             lease is for and the nature of               lease
             the debtor's interest

                  State the term remaining                Expires 1/31/2021
                                                                                       McNeely Holdings, LLC
             List the contract number of any                                           532 8th Street NE
                   government contract                                                 Hickory, NC 28601-5118


 2.6.        State what the contract or                   Supply agreement
             lease is for and the nature of
             the debtor's interest
                                                                                       NC Department of Administration
                  State the term remaining                Sept. 11, 2022               Division of Purchase & Contract
                                                                                       1305 Mail Service Center
             List the contract number of any                                           116 West Jones Street
                   government contract                                                 Raleigh, NC 27699-1305


 2.7.        State what the contract or                   Telephone and Internet
             lease is for and the nature of               service
             the debtor's interest

                  State the term remaining
                                                                                       Spectrum/Charter Communications
             List the contract number of any                                           P.O. Box 94188
                   government contract                                                 Palatine, IL 60094-4188


 2.8.        State what the contract or                   Property insurance
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                1 year
                                                                                       State Farm Fire and Casualty Company
             List the contract number of any                                           3 Ravinia Drive
                   government contract                                                 Atlanta, GA 30346-2117


 2.9.        State what the contract or                   HR administration
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Automatically renews         Trinet HR II Holdings, Inc.
                                                                                       f/k/a Strategic Outsourcing, Inc.
             List the contract number of any                                           15720 Brixham Hill Avenue, # 300
                   government contract                                                 Charlotte, NC 28277-4784


 2.10.       State what the contract or                   Cell phone service
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                             Verizon
                                                                                       P.O. Box 489
             List the contract number of any                                           Newark, NJ 07101-0489
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23               Desc Main
                                                                  Document     Page 32 of 57
 Debtor 1 Custom Design Group, LLC                                                           Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                  Desc Main
                                                                  Document     Page 33 of 57
 Fill in this information to identify the case:

 Debtor name         Custom Design Group, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      CDG-Paw                           1030 Edwards Street                               Peoples Bank                       D
                                               Rock Hill, SC 29732                                                                  E/F       3.29
                                                                                                                                    G




    2.2      CDG-Paw, LLC                      1030 Edwards Street                               Peoples Bank                       D   2.4
                                               Rock Hill, SC 29732                                                                  E/F
                                                                                                                                    G




    2.3      Dewyone King                      c/o Michael L. Martinez                           Peoples Bank                       D   2.4
                                               Grier Wright Martinez, PA                                                            E/F
                                               521 E. Morehead Street, Suite 440
                                                                                                                                    G
                                               Charlotte, NC 28202




    2.4      Dewyone King                      c/o Michael L. Martinez                           Peoples Bank                       D
                                               Grier Wright Martinez, PA                                                            E/F       3.29
                                               521 E. Morehead Street, Suite 440
                                                                                                                                    G
                                               Charlotte, NC 28202




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23              Desc Main
                                                                  Document     Page 34 of 57
 Debtor       Custom Design Group, LLC                                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.5      Kerri L. King                     c/o Michael L. Martinez                         Peoples Bank                 D   2.4
                                               Grier Wright Martinez, PA                                                    E/F
                                               521 E. Morehead Street, Suite 440
                                                                                                                            G
                                               Charlotte, NC 28202




    2.6      Kerri L. King                     c/o Michael L. Martinez                         Peoples Bank                 D
                                               Grier Wright Martinez, PA                                                    E/F       3.29
                                               521 E. Morehead Street, Suite 440
                                                                                                                            G
                                               Charlotte, NC 28202




    2.7      Kristin S. Stober                 c/o R. Keith Johnson                            Peoples Bank                 D   2.4
                                               R. Keith Johnson, PA                                                         E/F
                                               1275 South Highway 16
                                                                                                                            G
                                               Stanley, NC 28164




    2.8      Kristin S. Stober                 c/o R. Keith Johnson                            Peoples Bank                 D
                                               R. Keith Johnson, PA                                                         E/F       3.29
                                               1275 South Highway 16
                                                                                                                            G
                                               Stanley, NC 28164




    2.9      Richard L. Stober                 c/o R. Keith Johnson                            Brother International        D   2.1
                                               R. Keith Johnson, PA                            Corporation                  E/F
                                               1275 South Highway 16
                                                                                                                            G
                                               Stanley, NC 28164




    2.10     Richard L. Stober                 c/o R. Keith Johnson                            Peoples Bank                 D   2.3
                                               R. Keith Johnson, PA                                                         E/F
                                               1275 South Highway 16
                                                                                                                            G
                                               Stanley, NC 28164




Official Form 206H                                                         Schedule H: Your Codebtors                                 Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23          Desc Main
                                                                  Document     Page 35 of 57
 Debtor       Custom Design Group, LLC                                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.11     Richard L. Stober                 c/o R. Keith Johnson                            American Express             D
                                               R. Keith Johnson, PA                            Gold                         E/F       3.2
                                               1275 South Highway 16
                                                                                                                            G
                                               Stanley, NC 28164




    2.12     Richard L. Stober                 c/o R. Keith Johnson                            American Express             D
                                               R. Keith Johnson, PA                            Plum                         E/F       3.4
                                               1275 South Highway 16
                                                                                                                            G
                                               Stanley, NC 28164




    2.13     Richard L. Stober                 c/o R. Keith Johnson                            American Express             D
                                               R. Keith Johnson, PA                            Platinum                     E/F       3.3
                                               1275 South Highway 16
                                                                                                                            G
                                               Stanley, NC 28164




    2.14     Richard L. Stober                 c/o R. Keith Johnson                            Blue Vine/Celtic             D
                                               R. Keith Johnson, PA                                                         E/F       3.8
                                               1275 South Highway 16
                                                                                                                            G
                                               Stanley, NC 28164




    2.15     Richard L. Stober                 c/o R. Keith Johnson                            Peoples Bank                 D   2.4
                                               R. Keith Johnson, PA                                                         E/F
                                               1275 South Highway 16
                                                                                                                            G
                                               Stanley, NC 28164




    2.16     Richard L. Stober                 c/o R. Keith Johnson                            Peoples Bank                 D
                                               R. Keith Johnson, PA                                                         E/F       3.29
                                               1275 South Highway 16
                                                                                                                            G
                                               Stanley, NC 28164




Official Form 206H                                                         Schedule H: Your Codebtors                                 Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23          Desc Main
                                                                  Document     Page 36 of 57
 Debtor       Custom Design Group, LLC                                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.17     Richard L. Stober                 c/o R. Keith Johnson                            McNeely Holdings,            D
                                               R. Keith Johnson, PA                            LLC                          E/F
                                               1275 South Highway 16
                                                                                                                            G   2.5
                                               Stanley, NC 28164




Official Form 206H                                                         Schedule H: Your Codebtors                              Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                              Desc Main
                                                                  Document     Page 37 of 57



 Fill in this information to identify the case:

 Debtor name         Custom Design Group, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $3,008,436.00
       From 1/01/2020 to Filing Date
                                                                                                   Other    Operating revenue


       For prior year:                                                                             Operating a business                             $2,300,585.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other    Operating revenue


       For year before that:                                                                       Operating a business                             $2,187,865.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other    Operating revenue

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                  Case 20-50463                   Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                                  Desc Main
                                                                  Document     Page 38 of 57
 Debtor       Custom Design Group, LLC                                                                  Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See attached schedule                                                                               $0.00              Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Richard L. Stober                                           Bi-weekly                        $72,295.82           Salary

               Member / Employee

       4.2.    Kristin Stober                                              Bi-weekly                        $23,003.13           Salary

               Spouse of Member / Employee

       4.3.    Richard L. Stober and Spouse                                Bi-weekly                        $20,089.00           Benefits

               Same as above

       4.4.    Dewyone King                                                Bi-weekly                        $19,114.76           Benefits

               Member

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                  Case 20-50463                   Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                               Desc Main
                                                                  Document     Page 39 of 57
 Debtor       Custom Design Group, LLC                                                                  Case number (if known)




           None.

               Case title                                       Nature of case             Court or agency's name and               Status of case
               Case number                                                                 address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                            Value

       9.1.    Hickory Parks and Recreation                                                                              11/29/2019,
                                                                Gifts/sponsorship
               Department                                                                                                12/28/2019,
                                                                                                                         1/27/20                          $1,125.00

               Recipients relationship to debtor



       9.2.    CVYSA Soccer                                     Gifts/sponsorship
                                                                                                                         12/13/2019                       $1,500.00

               Recipients relationship to debtor



       9.3.    United Sourcing Alliance                         Gifts/sponsorship
                                                                                                                         5/1/2020                         $3,612.00

               Recipients relationship to debtor



       9.4.    Lenoir-Rhyne University                          Gifts/sponsorship
               Athletics                                                                                                 5/1/2020,
                                                                                                                         5/12/2020                      $20,000.00

               Recipients relationship to debtor



       9.5.    High Point University                            Gifts/sponsorship
               Athletics
                                                                                                                         5/29/2020                        $2,000.00

               Recipients relationship to debtor




 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                                  Desc Main
                                                                  Document     Page 40 of 57
 Debtor        Custom Design Group, LLC                                                                    Case number (if known)



       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                  lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address
       11.1.                                                                                                                   11/4/20
                                                                                                                               $5,775.00
                Moon Wright & Houston,                                                                                         12/4/20
                PLLC                                                                                                           $5,775.00
                121 West Trade Street                                                                                          12/11/20
                Suite 1950                                                                                                     $4,042.50
                Charlotte, NC 28202                                                                                            10/15/2020              $15,592.50

                Email or website address
                rwright@mwhattorneys.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers           Total amount or
                                                                                                                        were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                     Date transfer          Total amount or
               Address                                          payments received or debts paid in exchange                was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                     Dates of occupancy
                                                                                                                            From-To

 Part 8:       Health Care Bankruptcies
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                  Case 20-50463                   Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                           Desc Main
                                                                  Document     Page 41 of 57
 Debtor      Custom Design Group, LLC                                                                   Case number (if known)




15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was              Last balance
               Address                                          account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                                  Desc Main
                                                                  Document     Page 42 of 57
 Debtor      Custom Design Group, LLC                                                                   Case number (if known)



    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    CDG-Paw, LLC                                     Screenprinting and embroidery                    EIN:         XX-XXXXXXX
             1030 Edwards Street
             Rock Hill, SC 29732                                                                               From-To      2/2018 to present


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
            None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                            Desc Main
                                                                  Document     Page 43 of 57
 Debtor      Custom Design Group, LLC                                                                   Case number (if known)



       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26a.1.       Kelly Stamey                                                                                                        1/2018 to present
                    391 10th Avenue Dr. NE
                    Hickory, NC 28600
       26a.2.       Julia Grefenstette                                                                                                  2/2018 to present
                    596 Herrons Ferry Road
                    5th Floor
                    Rock Hill, SC 29730

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.1.       Julia Grefenstette                                                                                                  2/2018 to present
                    596 Herrons Ferry Road
                    5th Floor
                    Rock Hill, SC 29730
       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.2.       Mike Dockery                                                                                                        1/2020 to present
                    Dockery/Davis
                    615 Rutherford Lane
                    Franklin, TN 37064
       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.3.       Brian Davis                                                                                                         1/2020 to present
                    Dockery/Davis
                    615 Rutherford Lane
                    Franklin, TN 37064
       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.4.       Amber Mueggenburg                                                                                                   1/2018 to present
                    22 S. Main Avenue
                    3rd Floor
                    Newton, NC 28658

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Richard L. Stober
                    c/o R. Keith Johnson
                    R. Keith Johnson, PA
                    1275 South Highway 16
                    Stanley, NC 28164

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                              Desc Main
                                                                  Document     Page 44 of 57
 Debtor      Custom Design Group, LLC                                                                   Case number (if known)




            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 Richard L. Stober                                                               December 31,
       .                                                                                    2019                     $201,650.36

               Name and address of the person who has possession of
               inventory records
               Custom Design Group, LLC
               391 10th Avenue Dr. NE
               Hickory, NC 28602


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Richard L. Stober                              c/o R. Keith Johnson                                Member                                85%
                                                      R. Keith Johnson, PA
                                                      1275 South Highway 16
                                                      Stanley, NC 28164
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Dewyone King                                   c/o Michael L. Martinez                             Member                                15%
                                                      Grier Wright Martinez
                                                      521 E. Morehead Street, Suite 440
                                                      Charlotte, NC 28202


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Richard D. Stober                              1119 21st Avenue NE                                 Member (19%)                      Feb. 2015 to Feb.
                                                      Hickory, NC 28601                                                                     21, 2020

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Rhett Durham                                   Durham Acquisitions, Inc.                           Member (4.5%)                     Feb. 2015 to Feb.
                                                      P.O. Box 1808                                                                         21, 2020
                                                      Hickory, NC 28603

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                            Desc Main
                                                                  Document     Page 45 of 57
 Debtor      Custom Design Group, LLC                                                                   Case number (if known)




            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         December 11, 2020

 /s/ Richard L. Stober                                                  Richard L. Stober
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Executive Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                      Desc Main
                                                                  Document     Page 46 of 57
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                 Western District of North Carolina
 In re      Custom Design Group, LLC                                                                         Case No.
                                                                                Debtor(s)                    Chapter      11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                 $    Normal hourly rates
             Prior to the filing of this statement I have received                                       $                26,379.04
             Balance Due                                                                                 $                       0.00

2.     $1,717.00         of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                 Debtor            Other (specify):

4.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

5.     I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.
          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.     In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Debtor paid trust deposit of $26,379.04. $15,592.50 was applied to pre-petition work. $10,786.54 remaining
                 on account for post-petition work. Debtor has agreed to pay post-petition fees and expenses as approved by
                 the Bankruptcy Court.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Continued representation of the Debtor in the event the case is converted from Chapter 11 to another Chapter of
               the Bankruptcy Code.
                                                                         CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 11, 2020                                                          /s/ Richard S. Wright
     Date                                                                       Richard S. Wright 24622
                                                                                Signature of Attorney
                                                                                Moon Wright & Houston, PLLC
                                                                                121 West Trade Street
                                                                                Suite 1950
                                                                                Charlotte, NC 28202
                                                                                704-944-6560 Fax: 704-944-0380
                                                                                rwright@mwhattorneys.com
                                                                                Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                                 Desc Main
                                                                  Document     Page 47 of 57
                                                               United States Bankruptcy Court
                                                                 Western District of North Carolina
 In re      Custom Design Group, LLC                                                                                  Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Dewyone King                                                                         15%                                        Membership
 c/o Michael L. Martinez
 Grier Wright Martinez, PA
 521 E. Morehead Street, Suite 440
 Charlotte, NC 28202

 Richard L. Stober                                                                    85%                                        Membership
 c/o R. Keith Johnson
 R. Keith Johnson, PA
 1275 South Highway 16
 Stanley, NC 28164


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Chief Executive Officer of the corporation named as the debtor in this case, declare under penalty of perjury
that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information
and belief.



 Date December 11, 2020                                                      Signature /s/ Richard L. Stober
                                                                                            Richard L. Stober

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23                  Desc Main
                                                                  Document     Page 48 of 57




                                                               United States Bankruptcy Court
                                                                 Western District of North Carolina
 In re      Custom Design Group, LLC                                                                       Case No.
                                                                                  Debtor(s)                Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Chief Executive Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       December 11, 2020                                         /s/ Richard L. Stober
                                                                       Richard L. Stober/Chief Executive Officer
                                                                       Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
    Case 20-50463   Doc 1   Filed 12/11/20 Entered 12/11/20 16:55:23   Desc Main
                             Document     Page 49 of 57


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      All Star Sporting Goods
                      17 Leominster Road
                      Shirley, MA 01464


                      American Express Gold
                      P.O. Box 1270
                      Newark, NJ 07101-1270


                      American Express Platinum
                      P.O. Box 1270
                      Newark, NJ 07101-1270


                      American Express Plum
                      P.O. Box 1270
                      Newark, NJ 07101-1270


                      Asia Socks, Inc.
                      2386 Hu Qing Ping Road
                      Shanghai 201702, China


                      Badger Sportswear
                      d/b/a Founder Sport Group
                      Statesville, NC 28625-2758


                      Bison, Inc.
                      603 I Street
                      Lincoln, NE 68508


                      Blue Vine/Celtic
                      401 Warren Street
                      Suite 300
                      Redwood City, CA 94063


                      BNA CPAs & Advisors
                      596 Herrons Ferry Road
                      Rock Hill, SC 29730


                      Brother International Corporation
                      200 Crossing Boulevard
                      Bridgewater, NJ 08807


                      Carolina Made, Inc.
                      400 Indian Trail Road North
                      Indian Trail, NC 28079
Case 20-50463   Doc 1   Filed 12/11/20 Entered 12/11/20 16:55:23   Desc Main
                         Document     Page 50 of 57



                  Catawba County Tax Collector
                  25 Government Drive
                  P.O. Box 368
                  Newton, NC 28658


                  CDG-Paw
                  1030 Edwards Street
                  Rock Hill, SC 29732


                  CDG-Paw, LLC
                  1030 Edwards Street
                  Rock Hill, SC 29732


                  Central Heating and Air Conditioning
                  of Hickory
                  431 15th St. S.W.
                  Hickory, NC 28602


                  Champro Sports
                  P.O. Box 5998
                  Dept. 8049
                  Carol Stream, IL 60197-5998


                  Charlotte T-Shirt Authority
                  9535 Monroe Road, # 140
                  Charlotte, NC 28270


                  City of Hickory
                  76 North Center Street
                  Hickory, NC 28601


                  City of Hickory
                  P.O. Box 580069
                  Charlotte, NC 28258-0069


                  Dewyone King
                  c/o Michael L. Martinez
                  Grier Wright Martinez, PA
                  521 E. Morehead Street, Suite 440
                  Charlotte, NC 28202


                  Duke Energy
                  P.O. Box 70516
                  Charlotte, NC 28272-0516
Case 20-50463   Doc 1   Filed 12/11/20 Entered 12/11/20 16:55:23   Desc Main
                         Document     Page 51 of 57



                  EXO Communications
                  335 1st Avenue S.E.
                  Hickory, NC 28602


                  Federal Express
                  P.O. Box 371461
                  Pittsburgh, PA 15250-7461


                  First Corporate Solutions, Inc.
                  914 S. Street
                  Sacramento, CA 95811


                  Fisher Athletic Equipment, Inc.
                  2060 Cauble Road
                  Salisbury, NC 28144


                  Fuji Film
                  921 Highway 246 South
                  Greenwood, SC 29649


                  Hickory High School
                  1234 3rd Street NE
                  Hickory, NC 28601


                  High Point University Athletics
                  Attn: Kim Grissett
                  One University Parkway
                  High Point, NC 27268


                  Indemnity Insurance Co. of North America
                  c/o USI Insurance Services, LLC
                  2601 South Bayshore Drive
                  Coconut Grove, FL 33133


                  Innovative Ink
                  P.O. Box 68
                  Rutherford College, NC 28671


                  ISM Global
                  75108 Gerald Ford Drive
                  Suite 3
                  Palm Desert, CA 92211
Case 20-50463   Doc 1   Filed 12/11/20 Entered 12/11/20 16:55:23   Desc Main
                         Document     Page 52 of 57



                  ISM Global
                  1420 NW Gilman Boulevard
                  Suite 2722
                  Issaquah, WA 98027


                  Kerri L. King
                  c/o Michael L. Martinez
                  Grier Wright Martinez, PA
                  521 E. Morehead Street, Suite 440
                  Charlotte, NC 28202


                  Kristin S. Stober
                  c/o R. Keith Johnson
                  R. Keith Johnson, PA
                  1275 South Highway 16
                  Stanley, NC 28164


                  Lenoir-Rhyne University
                  625 7th Avenue NE
                  Hickory, NC 28601


                  Marucci Sports
                  5818 McCann Drive
                  Baton Rouge, LA 70809


                  McJab, LLC
                  P.O. Box 39
                  Indian Rocks Beach, FL 33785


                  McNeely Holdings, LLC
                  532 8th Street NE
                  Hickory, NC 28601-5118


                  NC Department of Administration
                  Division of Purchase & Contract
                  1305 Mail Service Center
                  116 West Jones Street
                  Raleigh, NC 27699-1305


                  North Carolina eProcurement
                  NC Department of Administration
                  Division of Purchase & Contract
                  1305 Mail Service Center
                  Raleigh, NC 27699-1305
Case 20-50463   Doc 1   Filed 12/11/20 Entered 12/11/20 16:55:23   Desc Main
                         Document     Page 53 of 57



                  Peoples Bank
                  P.O. Box 467
                  Newton, NC 28658


                  Peoples Bank
                  P.O. Box 246
                  Newton, NC 28658


                  Quill Corporation
                  100 Schelter Road
                  Lincolnshire, IL 60069-3621


                  Rawlings Sporting Goods
                  P.O. Box 910212
                  Dallas, TX 75391-0212


                  Rayco Safety, Inc.
                  375 West Maple Street
                  Yadkinville, NC 27055


                  Richard L. Stober
                  c/o R. Keith Johnson
                  R. Keith Johnson, PA
                  1275 South Highway 16
                  Stanley, NC 28164


                  Robbins Sign Supply
                  2685 Wilkesboro Boulevard
                  Lenoir, NC 28645


                  SanMar
                  P.O. Box 643693
                  Cincinnati, OH 45264


                  Schutt
                  710 S. Industrial Drive
                  Litchfield, IL 62056


                  Sharp Electronics Corporation
                  d/b/a Sharp Business Systems
                  100 Paragon Drive
                  Montvale, NJ 07645
Case 20-50463   Doc 1   Filed 12/11/20 Entered 12/11/20 16:55:23   Desc Main
                         Document     Page 54 of 57



                  Sigmon Clark Mackie Hanvey & Ferrell, PA
                  250 2nd Avenue SW
                  Hickory, NC 28602


                  Spectrum/Charter Communications
                  P.O. Box 94188
                  Palatine, IL 60094-4188


                  State Farm Fire and Casualty Company
                  3 Ravinia Drive
                  Atlanta, GA 30346-2117


                  Texsource
                  714 Cleveland Avenue
                  Kings Mountain, NC 28086


                  The CIT Group
                  11 West 42nd Street
                  New York, NY 10036


                  The CIT Group
                  c/o CT Corporation System, Reg. Agent
                  160 Mine Lake Court
                  Suite 200
                  Raleigh, NC 27615


                  The Game/MV Sport
                  88 Spence Street
                  P.O. Box 9171
                  Bay Shore, NY 11706


                  TIAA Bank
                  PO Box 2167
                  Jacksonville, FL 32232


                  TIAA Bank
                  P.O. Box 1284
                  Charlotte, NC 28201-1284


                  Trinet HR II Holdings, Inc.
                  f/k/a Strategic Outsourcing, Inc.
                  15720 Brixham Hill Avenue, # 300
                  Charlotte, NC 28277-4784
Case 20-50463   Doc 1   Filed 12/11/20 Entered 12/11/20 16:55:23   Desc Main
                         Document     Page 55 of 57



                  Twin City Knitting Co., Inc.
                  P.O. Box 829886
                  Philadelphia, PA 19182


                  U.S. Fitness Products, Inc.
                  3050 Wake Forest Road
                  Raleigh, NC 27609-7844


                  U.S. Fitness Products, Inc.
                  2221 Mountain High Drive
                  Wake Forest, NC 27587-4704


                  U.S. Small Business Administration
                  2 North Street
                  Suite 320
                  Birmingham, AL 35203


                  Uline
                  12575 Uline Drive
                  Pleasant Prairie, WI 53158


                  Under Armour
                  P.O. Box 791022
                  Baltimore, MD 21279-1022


                  UPS
                  P.O. Box 1067
                  Scranton, PA 18577


                  UPS Supply Chain Solutions
                  5400 W.T. Harris Boulevard
                  Charlotte, NC 28269


                  Verizon
                  P.O. Box 660108
                  Dallas, TX 75266-0108


                  Verizon
                  P.O. Box 489
                  Newark, NJ 07101-0489


                  Wells Fargo Capital Finance
                  14241 Dallas Parkway
                  Suite 900
                  Dallas, TX 75254-2936
Case 20-50463   Doc 1   Filed 12/11/20 Entered 12/11/20 16:55:23   Desc Main
                         Document     Page 56 of 57



                  Wilson Sporting Goods
                  130 East Randolph Street
                  Suite 600
                  Chicago, IL 60601
                 Case 20-50463                    Doc 1          Filed 12/11/20 Entered 12/11/20 16:55:23             Desc Main
                                                                  Document     Page 57 of 57



                                                               United States Bankruptcy Court
                                                                 Western District of North Carolina
 In re      Custom Design Group, LLC                                                                  Case No.
                                                                                 Debtor(s)            Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Custom Design Group, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 December 11, 2020                                                   /s/ Richard S. Wright
 Date                                                                Richard S. Wright 24622
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Custom Design Group, LLC
                                                                     Moon Wright & Houston, PLLC
                                                                     121 West Trade Street
                                                                     Suite 1950
                                                                     Charlotte, NC 28202
                                                                     704-944-6560 Fax:704-944-0380
                                                                     rwright@mwhattorneys.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
